DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Claims 1-14 and 16-21 are pending.
Claim 15 is cancelled. 
Claims 1-14 and 16-21 are rejected.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “damping material”, of Claim 11, lines 6-7, must be shown or the feature canceled from the claims.  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be 

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are:
Para. 5 recites, “A corresponding rotation of the spindle relative to a spindle nut, the spindle nut threadedly engaged with the spindle”, which appears to contain grammatical errors and should be revised. 
Para. 5 recites, “The spindle may be coupled by way of the intermediate transmission and the drive motor to the spindle-side drive connection of the spindle drive and the spindle nut may be coupled by way of a spindle guide tube, to which it may be connected in a rotationally secured manner, to the spindle-nut-side drive connection, the rotation of the spindle brings about a movement of the two drive connections in relation to one another in the axial direction”, which appears to contain grammatical errors (i.e., a run-on sentence) and should be: --The spindle may be coupled by way of the intermediate transmission and the drive motor to the spindle-side drive connection of the spindle drive and the spindle nut may be coupled by way of a spindle guide tube, to which it may be connected in a rotationally secured manner to the spindle-nut-side drive connection. The rotation of the spindle brings about a movement of the two drive connections in relation to one another in the axial direction--. 
Para. 6 recites, “There may be backlash configured between the individual component interfaces as a result of production-related tolerances, when there is a reversal of the direction of rotation the components including their casings may undergo a sudden shift”, which appears to contain a grammatical error (i.e., a run-on sentence) and should be: --There may be backlash configured between the individual component interfaces as a result of production-related tolerances. When there is a reversal of the direction of rotation, the components, including their casings, may undergo a sudden shift--. 
Para. 8 recites, “The basic idea of minimizing disturbing noises caused by backlash by providing that components may be axially secured with respect to the spindle-side drive connections”, which appears to contain grammatical errors and should be revised. 
Para. 8 recites, “Drive motor components that transfer torque to the spindle, are interlocked in the circumferential direction in a tubular casing part that is rotationally secured with respect to the spindle-side drive connection
Para. 9 recites, “This may be performed for example by stamping, as soon as the respective component is inserted in the tubular casing part”, which appears to contain a grammatical error (i.e., an extraneous comma) and should be: -- This may be performed, for example, by stamping as soon as the respective component is inserted in the tubular casing part--. 
Para. 14 recites, “It is also possible however that between the respective component and the tubular casing part there is provided a separate damping material, which additionally damps relative movements, and may prevent hard coupling engagement, between the interlocking engagement, that is to say for example between two beads”, which appears to contain grammatical errors and should be revised. 
Appropriate correction is required.

Claim Objections
Claims 1-14, and 16-21 are objected to because of the following informalities:  
Claim 1, in line 13, recites “the tubular casing”, which has antecedent basis to “a tubular casing part” of line 12, and should be –the tubular casing part--. 
Claim 2 recites, “wherein the interlocking engagement is configured to prevent twisting between the at least one of the drive motor unit, the intermediate transmission, the additional component, the torsion tube and the tubular casing part when each are configured adjacent to one another in the axial direction
Claim 5, in lines 4-5, recites, “a radially inwardly facing, bulge”, which should be: --a radially inwardly facing bulge--. 
Claim 7, in line 3, recites, “an the”, which appears to be an inadvertent typographical error and should be: –and the--.  
Claim 8, in lines 5-6, recites, “the molded body”, which has antecedent basis to the “separate molded body” of line 3, and should be –the separate molded body--. 
Claim 13, in lines 1-2, recites, “the the”, which should be” –the--. 
Claim 14, in lines 2-3, recites, “the drive unit casing houses the drive unit the torsion tube and an input tube”, which should be: --the drive unit casing houses the drive unit, the torsion tube, and an input tube--. 
Claim 17, in line 3, recites, “the spindle nut transmission”, which has antecedent basis to “a spindle/spindle nut transmission” of lines 2-3 and should be: --the spindle/spindle nut transmission--. 
Claim 18 recites, “wherein the interlocking engagement is configured to prevent twisting between the at least one of the drive motor unit, the intermediate transmission, the additional component, the torsion tube and the tubular casing part when each are configured adjacent to one another in the axial direction
Claim 19, in line 3, recites, “the spindle nut transmission”, which has antecedent basis to “a spindle/spindle nut transmission” of line 3 and should be: --the spindle/spindle nut transmission--. 
Claim 19, in line 7, recites “the powertrain”, which has antecedent basis to “a closure element powertrain” of line 1 and should be –the closure element powertrain--. 
Claim 21, in lines 1-2, recites, “the at least one formation is at least one of a radially inwardly facing, bulge a radially inwardly facing bead”, which should be --the at least one formation is at least one of a radially inwardly facing bulge and a radially inwardly facing bead--.
Claims 2-14, 16, 18, and 20-21 inherit the deficiencies of the respective parent claims by nature of dependency. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, in lines 3-4, recites, “a power-train configured with a drive unit, and a spindle/spindle nut transmission having a spindle and a spindle nut arranged downstream of the drive unit,” and in lines 7-10, recites, “the power-train configured to move linearly between a spindle-side drive connection configured at a first end of the power-train and a spindle-nut-side drive connection configured at a second and opposite end of the power-train relative to the first end,” which are generally unclear. First, from the phrasing of lines 3-4, it is unclear if the spindle/spindle nut transmission is an element of the power-train of line 3 or an element of the spindle drive of line 1. Second, the phrasing of lines 7-10 is ambiguous, and can be read as either, “the power-train is configured to move linearly and the power-train is between a spindle-side drive connection … and a spindle-nut-side drive connection,” or as “the power-train is configured to move linearly, and the linear motion of the power-train is with respect to a spindle-side drive connection … and a spindle-nut-side drive connection.” Therefore, it is unclear in light of the specification if the claimed phrasing means that the drive unit and the spindle/spindle nut transmission are configured to move linearly between the respective drive connections, or if only the drive unit is configured to move linearly as claimed, or if only one element (e.g., the spindle nut) of the power-train is configured to move linearly as claimed. For the purposes of examination, the phrasing is interpreted as: “a power-train configured with a drive unit and with a spindle/spindle nut transmission, wherein the spindle/spindle nut transmission has a spindle and a spindle nut, and both the spindle and spindle nut are arranged downstream of the drive unit” for lines 3-4, and “at least one element of the power-train is configured to move linearly between a spindle-side drive connection configured at a first end of the power-train and a spindle-nut-side drive connection configured at a second and opposite end of the power-train relative to the first end” for lines 7-10. 
Claim 1, in lines 15-20, recites, “the drive unit having at least one of a drive motor unit, an intermediate transmission, an additional component, and a torsion tube, the at least one of the drive motor unit, the intermediate transmission, the additional component and the torsion tube are arranged one behind the other in the axial direction and are axially secured with respect to the spindle-side drive connection within the tubular casing part,” which is generally unclear because it cannot be discerned what is required by the claim. First, the plain meaning of the claim construction “at least one of A, B, and C” has been held1 to be the conjunctive, i.e. “at least one of A, at least one of B, and at least one of C”; but the instant specification describes embodiments of both the conjunctive, in para. 27 (i.e.,“the drive unit 5 comprises a plurality of components 6, 7, 8,”) and the disjunctive, in para. 33 (i.e., “[t]he drive unit 5 may also have only one or two of the stated components 6, 7, 8.”). Further, the Specification does not appear to support a conjunctive interpretation of the similar phrasing of lines 1-3 of dependent claim 12 (i.e., “the at least three of the drive motor unit, the intermediate transmission, the additional component and the torsion tube”).  Second, if the claim only requires a singular element of the group of “drive motor unit,” “intermediate transmission,” “additional component” or “torsion tube”, then it is unclear how the single component can be “arranged one behind the other in the axial direction” as claimed. Third, the phrasing of “are axially secured
Claim 7, in lines 8-9, recites, “the embossing”, which lacks antecedent basis in the claim. It is unclear if “the embossing” is intended to refer to the formation of line 2, the counter-formation of line 3, or a distinct element. For the purposes of examination, the term is interpreted as: “either the formation or the counter-formation”. 
Claim 8, in lines 1-2, recites “the formation,” which is unclear. It is unclear to which one of the “at least one formation” of claim 4, line 2, the phrase refers; or if the phrase is intended to mean all of the “at least one formation.” For the purposes of examination, the phrase is interpreted to mean: “the at least one formation”.
Claim 8, in lines 5-6, recites, “the molded body is connected to the tubular casing part on an inside radial surface”, which is unclear. It is not clear if the “inside radial surface” refers to the “tubular casing part” or the “molded body”. For the purposes of examination, the phrase is interpreted to mean: “the tubular casing part has an inside radial surface; and the molded body is connected to the tubular casing part on the inside radial surface”. 
Claim 11 recites, “wherein the at least one of the drive motor unit, the intermediate transmission, the additional component, the torsion tube and the tubular casing part are configured of the same material in a contact region and a damping material arranged between the at least one of the drive motor unit, the intermediate transmission, the additional component and the torsion tube when inserted and interlocked in the tubular casing part”, which is generally unclear. First, it is unclear how a single component (i.e., “one”, line 2) can be configured of the “same material”. Second, it is unclear what the damping material is “arranged between” (e.g., “a damping material arranged between the one drive motor unit when inserted and interlocked in the tubular casing part”). For the purposes of examination, the phrasing of “same material” is interpreted to mean 
Claim 12, in lines 1-3 and 9-11, recites, “wherein the at least three of the drive motor unit, the intermediate transmission, the additional component and the torsion tube are mounted within the tubular casing part are only coupled to one another in a rotationally secured manner indirectly by an inner surface of the tubular casing part”, which is generally unclear because it cannot be discerned what is required by the claim. First, “the at least three of the [claimed elements]” lacks an antecedent basis in the claim, as lines 15-18 of Claim 1 provide for “at least one.” Second, the phrasing of “mounted within the tubular casing part are only coupled to one another …” appears to be a run-on sentence. Third, it is unclear if the phrasing of “at least three of [A, B, C, and D]” includes three of a single element (e.g. three drive motor units or three intermediate transmissions) or only three different elements (e.g., one drive motor unit, one intermediate transmission, and one additional component). For the purposes of examination, the phrasing is examined as requiring three different components from the list of four components (i.e., “the drive motor unit, the intermediate transmission, the additional component, and the torsion tube”) to be mounted within the tubular casing part and the three components are only coupled to one another in a rotationally secured manner indirectly by an inner surface of the tubular casing part.  
Claim 16, in lines 3-4, recites, “wherein the counter-formation in the tubular casing part,” which lacks antecedent basis in the claim. It is not clear if the limitation is intending to refer to the “at least one formation” that is configured “at least one of in and on the tubular casing part” as recited in lines 2-4 of claim 4; or if the limitation refers to the “assigned counter-formation” that is configured “at least one of in and on the at least one of the drive motor unit, the intermediate transmission, the additional component and the torsion tube” as recited in lines 3-5 of claim 4. For 
Claim 17, in lines 9-10, recites, “at least two of a drive motor unit, an intermediate transmission, an additional component and a torsion tube,” which is generally unclear because it cannot be discerned what is required by the claim. It is unclear if the phrasing is intended to mean at least two distinct elements from the group of four elements (e.g., one A and one B of the group A, B, C, D; but not two A of the group A, B, C, D), or if the phrasing includes multiples of a single element (e.g. “two drive motor units” or “two intermediate transmissions”); or if the phrasing includes multiples of every element (e.g., “two drive motor units and two intermediate transmissions, etc”. For the purposes of examination, the phrasing is interpreted to mean at least two distinct elements from the group of four elements. 
Claim 17, in lines 10-12, recites, “the at least one of the drive motor unit, the intermediate transmission, the additional component and the torsion tube are arranged axially one behind the other are secured with respect to the spindle-side drive connection”, which is generally unclear. First, the phrasing “the at least one of the [claimed elements]” lacks antecedent basis in the claim, and it is unclear if the intended meaning is “at least one of the [claimed elements]” or “the at least two of the [claimed elements]”, i.e. of line 9. Second, the phrasing appears to be a run-on sentence and the intended meaning is ambiguous. Third, it is unclear how a single element can be “arranged axially one behind the other
Claim 17, in lines 13-15, recites, “the at least one of the drive motor unit, the intermediate transmission, the additional component and the torsion tube are in interlocking engagement with respect to a circumferential direction”, which is generally unclear. As above, the phrasing “at least one of [A, B, C, and D]” is interpreted as requiring a single element (i.e., either A or B or C or D). However, the verb “are” is plural; and it is unclear how a single element is in “interlocking engagement” as claimed.  For the purposes of examination, the phrasing “at least one” is examined as: “at least two”. 
Claim 19, in line 11, recites, “the tubular casing”, which is unclear. It is unclear whether “the tubular casing” of line 11 has antecedent basis to either of the “first tubular casing” of line 2 or “second tubular casing” of line 4, or if the “tubular casing” of line 11 is intended to be a distinct element. For the purposes of examination, the phrasing is interpreted as: “the first tubular casing”.
Claims 2-14, 16, 18, and 20-21 inherit the deficiencies of the respective parent claims by nature of dependency. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 9-14 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takizawa (JP 2017031634).
Regarding claim 1, Takizawa discloses a spindle drive (100) for a closure element of a motor vehicle (actuator used for opening and closing a door, such as a tailgate of an automobile or a vehicle door, translated para. 1), comprising: a power-train (including 30, 50, 60, 25) configured with a drive unit (30, 50), and a spindle/spindle nut transmission (60, 25) having a spindle (60) and a spindle nut (25) arranged downstream (fig. 4 clearly shows the claimed arrangement, where 60, 25 are arranged downstream of 30, 50) of the drive unit (30, 50), the power-train (30, 50, 60, 25) having a geometrical spindle axis (i.e., all of 30, 50, 60, and 25 are coaxial with the longitudinal axis of 60) configured in an axial direction of the powertrain (fig. 4 shows the longitudinal axis of 60 as the axial direction), the power-train (30, 50, 60, 25) configured to move linearly (as shown in fig. 3, rotation of 60 causes linear translation of 25, which causes linear extension or retraction of 20 relative to 10) between a spindle-side drive connection (11) configured at a first end of the power-train (fig. 3 clearly shows the claimed arrangement of 11 relative to 30, 50, 60, 25) and a spindle-nut-side drive connection (21) configured at a second and opposite end of the power-train relative to the first end (fig. 3 clearly shows the claimed arrangement of 21 relative to 30, 50, 60, 25), a tubular casing part (the scope of “tubular casing part” includes the yoke 31, insomuch as yoke 31 is a tubular part that houses the internal components of motor section 30) configured between (fig. 3 clearly shows the claimed arrangement, where 31 is between 11 and 21) the spindle-side drive connection (11) and the spindle-nut-side drive connection (21), the tubular casing (31) configured to extend (the scope of the term “extend” includes both extending movement and extending geometrically) along the spindle axis (fig. 3 clearly shows the claimed arrangement, where 31 are cylindrical about, i.e. extend along, the longitudinal axis of 60), the tubular casing part (31) forming a receptacle (the term “receptacle” is taken to mean “a space used to contain something,” and includes the arrangement of 31 shown in figs. 4-5), wherein the receptacle (31) is configured to receive (figs. 4-5 show 30, 50 within 31) the drive unit (30, 50), the drive 30, 50) having at least one of (the phrasing “at least one of A, B, and C” is examined as: “at least one of A, B, or C”) a drive motor unit (30), an intermediate transmission (50), an additional component and (i.e., “or”) a torsion tube, the at least one of the drive motor unit (30), the intermediate transmission (50), the additional component and (i.e., “or”) the torsion tube are arranged one behind the other in the axial direction (fig. 6 clearly shows the claimed arrangement of each of 30 and 50) and are axially secured (via 37) with respect to the spindle-side drive connection (11) within the tubular casing part (31), such that when mounted in the tubular casing part (31) of the spindle drive (100), the at least one of the drive motor unit (30), the intermediate transmission (50), the additional component and (i.e., “or”) the torsion tube are in interlocking engagement with respect to a circumferential direction (fig. 5 most clearly shows the claimed arrangement, where 30 and 50 are interlocked in the circumferential direction via 31e, 51d; see translated paras. 34, 36, and 37).  

    PNG
    media_image1.png
    338
    758
    media_image1.png
    Greyscale

Regarding claim 2, Takizawa discloses the spindle drive of claim 1, wherein the interlocking engagement (via 31e, 51d) is configured to prevent twisting (30 and 50 are interlocked in the circumferential direction via 31e, 51d so as not to be relatively movable in the circumferential direction with respect to 31; see translated paras. 34, 36, and 37) between the at least one of the drive motor unit (30), the intermediate transmission (50), the additional component, the torsion tube and the tubular casing part (31) when each (examined as: each of 30, 50, but not 31) are configured adjacent to one another in the axial direction (fig. 6 clearly shows the claimed arrangement of each of 30, 50).  
Regarding claim 3, Takizawa discloses the spindle drive of claim 1, wherein the interlocking engagement (via 31e, 51d) is with respect to at least one of the circumferential direction (translated paras. 34, 36, and 37) and (i.e, “or”) the axial direction.  
Regarding claim 4, Takashi discloses the spindle drive of claim 2, wherein at least one formation (31e) is configured at least one of in and (i.e., “or”) on (figs. 5-6 clearly show the claimed arrangement, where protrusions 31e are on the yoke 31) the tubular casing part (31) and an assigned counter-formation (51d) is configured at least one of in (figs. 5-6 clearly show the claimed arrangement, where slits 51d are in the flange 51c) and (i.e., “or”) on the at least one of the drive motor unit, the intermediate transmission (50), the additional component and the torsion tube to create (translated paras. 34, 36, and 37) the interlocking engagement (via 31e, 51d) between the at least one of the drive motor unit (30), the intermediate transmission (50), the additional component and (i.e., “or”) the torsion tube and (i.e., “and”) the tubular casing part (31).  
Regarding claim 6, Takizawa discloses the spindle drive of claim 4, wherein a plurality (fig. 5 most clearly shows a plurality of protrusions 31e) of the formations (31e) and a plurality (fig. 6 most clearly shows a plurality of slits 51d) of the assigned counter-formations (51d) are configured in the circumferential direction and spaced apart from one another at regular intervals figs. 5-6 show the claimed arrangement, where the features 31e, 51d are respectively evenly-spaced along the circumferential direction).
Regarding claim 7, Takizawa discloses the spindle drive of claim 4, wherein the at least one of the formation (31e) an (examined as: “or”) the counter-formation (51d) is embossed on the at least one of the drive motor unit, the intermediate transmission, the additional component, the torsion tube and (i.e., “or”) the tubular casing (31) at least one of before and (i.e., “or”) after the insertion of the at least one of the drive motor unit (30), the intermediate transmission (50), the additional component and (i.e., “or”) the torsion tube into the tubular casing part (31), and wherein the embossing (either 31e or 51d) is configured simultaneously on the at least one of the drive motor unit, the intermediate transmission, the additional component, the torsion tube and (i.e., “or”) the tubular casing (the disclosure of the prior art is considered to read on the claimed product-by-process in accordance with MPEP 2113, including the structure implied by the process steps,2 at least insomuch as the disclosure has been mapped to the claimed product,3 elsewhere above).
Regarding claim 9, Takizawa discloses the spindle drive of claim 1, wherein the tubular casing part (31) has at least one of an unround and angular inner contour in cross section (fig. 5 shows the claimed arrangement, insomuch as the portion 31b that is closest to 51c has the protrusion 31e which is an “inner contour,” and the cross-section of 31b in the area of 31e includes gaps on either side of 31e and so is not round), and wherein the at least one of the drive motor unit, the intermediate transmission (51), the additional component and the torsion tube has at least one of an unround and angular outer contour (fig. 6 shows the claimed arrangement, insomuch as 51d are shown as not round).  
Regarding claim 10, Takizawa discloses the spindle drive of claim 1, wherein the at least one of the drive motor unit, the intermediate transmission (50, including 51), the additional component and the torsion tube is at least one of material-bonded (the internal gear 51 is fixed to the inner peripheral surface 31g of the yoke 31 by caulking, translated para. 78) and friction bonded to the tubular casing part (31).  
Regarding claim 11, Takizawa discloses the spindle drive of claim 1, wherein the at least one of the drive motor unit, the intermediate transmission, the additional component, the torsion tube and the tubular casing part (yoke 31 is made of metal, translated para. 33) are configured of the same material (the limitation is met by the disclosure of the prior art insomuch as the entire yoke 31 is made of metal) in a contact region (the scope of the phrasing “contact region” is considered to include any part of 31 that is contacting another element, e.g. 51) and a damping material (63) arranged between the at least one of the drive motor unit, the intermediate transmission (50), the additional component and the torsion tube when inserted and interlocked in the tubular casing part (as best understood, figs 4 and 6 show insertion holes 63h that interface with protrusions 51t such that portions of 63 are between the protrusions 51t of 51 when assembled).  
Regarding claim 12, Takizawa discloses the spindle drive of claim 1, wherein the at least three of the drive motor unit (30), the intermediate transmission (50), the additional component 37) and the torsion tube are mounted within (as best understood, figs. 4-5 show the claimed arrangement, where 30, 50 are mounted within 31 and the protrusions 37d are within the slits 31d of 31) the tubular casing part (31) are only coupled to one another in a rotationally secured manner indirectly by an inner surface of the tubular casing part (the inner surface of 31, which includes slits 31d and 31e, secure the components against rotational movement by translated paras. 34, 36, and 37).  
Regarding claim 13, Takizawa discloses the spindle drive of claim 1, wherein the the drive motor unit (30) is configured with a drive motor (including 32, 130, 34a, 34b) and a drive motor casing (31), the intermediate transmission unit (50) is configured with transmission components (including 55, 56) and an intermediate transmission casing (51, 51c), the additional component unit (37) is configured with at least one additional component (37a) and an additional component casing (37b), and a torque-transferring coupling arrangement (64, 57h) is arranged at the input-side end (fig. 6 clearly shows the claimed arrangement, where the output, i.e. hole 57h, of the reduction gear portion 50 is input to gear 64 of screw shaft 60) of the spindle (60), and wherein the drive motor unit (30), the intermediate transmission unit (50), the additional component unit (37) and the coupling arrangement (64, 57h) are inserted in the tubular casing part (translated para. 82) and interlocked together with respect to the circumferential direction (translated paras. 34, 36).  
Regarding claim 17, Takizawa discloses a spindle drive (100) closure element of a motor vehicle (actuator used for opening and closing a door, such as a tailgate of an automobile or a vehicle door, translated para. 1), comprising: a powertrain (including 30, 50, 60, 25) having a drive unit (30, 50) interconnected to (via 57h, 64) a spindle/spindle nut transmission (60, 25), the spindle nut transmission (60, 25) including a spindle (60) and a spindle nut (25) configured fig. 3 clearly shows the longitudinal axis of screw drive 60) extending longitudinally through a center of the powertrain (fig. 4 clearly shows the claimed arrangement, where 30, 50, 60, 25 are coaxial with the longitudinal axis of 60), the powertrain (30, 50, 60, 25) is configured to move linearly (as shown in fig. 3, rotation of 60 causes linear translation of 25, which moves 20 relative to 10) between a first end (fig. 3 shows the left-side of the actuator 100) and a second and opposite end (fig. 3 shows the right-side of the actuator 100), a tubular casing (31) configured and interconnected between the first end (left-side) at a spindle-side drive connection (11) and the second and opposite end (right-side) at a spindle-nut-side drive connection (21), the tubular casing (31) configured to extend longitudinally along the spindle axis (fig. 3 clearly shows the claimed arrangement, where 31 is cylindrical about, i.e. extends along, the longitudinal axis of 60), the tubular casing (31) is configured to receive (fig. 4 clearly shows the claimed arrangement, where 30, 50 are within 31) at least two of (the phrasing “at least two of A, B, C, and D” is considered to be the disjunctive) a drive motor unit (30), an intermediate transmission (50), an additional component and a torsion tube, the at least one (interpreted as: the at least two) of the drive motor unit (30), the intermediate transmission (50), the additional component and the torsion tube are arranged axially one behind the other (fig. 6 clearly shows the claimed arrangement of each of 30, 50) are secured (via 37) with respect to the spindle-side drive connection (11) such that when mounted in the tubular casing (31), the at least one (interpreted as: the at least two) of the drive motor unit (30), the intermediate transmission (50), the additional component and the torsion tube are in interlocking engagement with respect to a circumferential direction (fig. 5 most clearly shows the claimed arrangement, where 30 and 50 are interlocked in the circumferential direction via 31e, 51d; see translated paras. 34, 36, and 37).  
Regarding claim 18, Takizawa discloses the spindle drive of claim 17, wherein the interlocking engagement (via 31e, 51d) is configured to prevent twisting (30 and 50 are interlocked in the circumferential direction via 31e, 51d so as not to be relatively movable in the circumferential direction with respect to 31; see translated paras. 34, 36, and 37) between the at least one of the drive motor unit (30), the intermediate transmission (50), the additional component, the torsion tube and the tubular casing (31) when each (examined as: each of 30, 50, but not 31) are configured adjacent to one another in the axial direction (fig. 4 clearly shows the claimed arrangement of each of 30, 50).  
Regarding claim 19, Takizawa discloses a closure element powertrain for a motor vehicle (actuator used for opening and closing a door, such as a tailgate of an automobile or a vehicle door, translated para. 1), comprising: a drive unit (30) configured in a first tubular casing (31), a spindle/spindle nut transmission (60, 25), the spindle nut transmission (60, 25) including a rotating spindle (60) and a spindle nut (25) configured in a second tubular casing (20), the first tubular casing (31) and the second tubular casing (20) are coupled together (figs. 3 and 7 show the claimed arrangement, where 31 is coupled to 20 by 10) at a coupling piece (10) and configured telescopically to retract and extend (translated para. 73) along a spindle axis (fig. 3 shows the claimed arrangement, where 10 and 20 move along the axis of 60), the spindle axis extending longitudinally through a center line of the powertrain (i.e., all of 30, 50, 60, and 25 are coaxial with the longitudinal axis of 60), at least one of the drive unit (30) and the spindle/spindle nut transmission (60, 25) is configured to move linearly (rotation of 60 causes linear translation of 25, which moves 20 relative to 10) between a first end (11) configured on an outer surface of the first tubular casing (31) and a second and opposite end (21) configured on an outer surface of the second tubular casing (20), 18.5035.USthe tubular casing (31) is configured to receive (fig. 4 shows the claimed arrangement, where 30, 50 are within 31) at least one of a drive motor unit (30), an intermediate transmission (50), an additional component and a torsion tube, the at least one of the drive motor unit (30), the intermediate transmission (50), the additional component and the torsion tube are arranged axially one behind the other (fig. 6 shows the claimed arrangement of each of 30, 50) within at least one of the first tubular casing (31) and the second tubular casing, and are interlocked together with respect to a circumferential direction (fig. 5 most clearly shows the claimed arrangement, where 30 and 50 are interlocked in the circumferential direction via 31e, 51d; see translated paras. 34, 36, and 37).  
Regarding claim 20, Takizawa discloses the closure element powertrain of claim 19, wherein at least one formation (31e) is configured at least one of in and on (figs. 5-6 clearly show the claimed arrangement, where protrusions 31e are on the yoke 31) the tubular casing part (31) and an assigned counter-formation (51d) is configured at least one of in (fig. 6 shows the claimed arrangement, where 51d is in the flange 51c) and on the at least one of the drive motor unit, the intermediate transmission (51), the additional component and the torsion tube to create the interlocking engagement (30 and 50 are interlocked in the circumferential direction via 31e, 51d so as not to be relatively movable in the circumferential direction with respect to 31; see translated paras. 34, 36, and 37) between the at least one of the drive motor unit (30), the intermediate transmission (50), the additional component and the torsion tube and the tubular casing part (31).  

Claims 1-2, 4, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pradler (DE 3733781).
Regarding claims 1-2 and 4, Pradler discloses a spindle drive (2) for a closure element of a motor vehicle (the preamble merely states the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, and so is not considered a limitation4), comprising: a power-train (10, 14) configured with a drive unit (10, 14), and a spindle/spindle nut transmission (40, 50) having a spindle (40) and a spindle nut (50) arranged downstream of the drive unit (10, 14), the power-train (10, 14) having a geometrical spindle axis configured in an axial direction of the powertrain, the power-train (10, 14) configured to move linearly between a spindle-side drive connection (80) configured at a first end of the power-train and a spindle-nut-side drive connection (48) configured at a second and opposite end of the power-train relative to the first end, a tubular casing part (4) configured between the spindle-side drive connection (80) and the spindle-nut-side drive connection (48), the tubular casing (4) configured to extend (the scope of the term “extend” includes both extending movement and extending geometrically) along the spindle axis, the tubular casing part (4) forming a receptacle (the term “receptacle” is taken to mean “a space used to contain something,” and includes the arrangement of 4 shown in fig. 1), wherein the receptacle (4) is configured to receive (fig. 1 shows 10, 14 within 1) the drive unit (10, 14), the drive unit (10, 14) having at least one of (the phrasing “at least one of A, B, and C” is examined as: “at least one of A, B, or C”) a drive motor unit (10), an intermediate transmission (14), an additional component (16) and (i.e., “or”) a torsion tube, the at least one of the drive motor unit (10), the intermediate transmission (14), the additional component (16) and (i.e., “or”) the torsion tube are arranged one behind the other in the axial direction (fig. 1 clearly shows the claimed arrangement of each of 10 and 14) and are axially secured with respect to the spindle-side drive connection (80) within the tubular casing part (4), such that when mounted in the tubular casing part (4) of the spindle drive (2), the at least one 10), the intermediate transmission (14), the additional component (16) and (i.e., “or”) the torsion tube are in interlocking engagement with respect to a circumferential direction (12, 16 are form-fitting to 4 and includes bolt 58); wherein the interlocking engagement (via 12, 16, 58) is configured to prevent twisting between the at least one of the drive motor unit (10), the intermediate transmission (14), the additional component (16), the torsion tube and the tubular casing part (4) when each (examined as: each of 10, 14, 16, but not 4) are configured adjacent to one another in the axial direction (fig. 1 clearly shows the claimed arrangement of each of 10, 14, 16); wherein at least one formation (bolts 74) is configured at least one of in (fig. 2 clearly shows the claimed arrangement, where 74 are configured in the housing 4 through bores 76) and (i.e., “or”) on the tubular casing part (4) and an assigned counter-formation (within 16) is configured at least one of in (fig. 2 shows the claimed arrangement, where holes are configured in 16 for 74) and (i.e., “or”) on the at least one of the drive motor unit, the intermediate transmission, the additional component (16) and the torsion tube to create the interlocking engagement between the at least one of the drive motor unit, the intermediate transmission, the additional component (16) and (i.e., “or”) the torsion tube and (i.e., “and”) the tubular casing part (4).  

    PNG
    media_image2.png
    460
    385
    media_image2.png
    Greyscale

Regarding claim 8, Pradler discloses the spindle drive of claim 4, wherein the (examined as “the at least one formation”) formation (74) is at least one of a separate molded body and a separate component part (the scope of the phrase “separate component part” includes the bolts 74, insomuch as the bolts 74 are separate from the housing 4 and are screwed in) of a separate molded body (radial arms 54 are separate from bolts 74, and are formed by injection molding), which is connected (via 76) to the tubular casing part (4) in at least one of a rotationally secured manner (bolts 74 are inserted through bores 76 to non-rotatably fix the ring 16 in the housing 4) and a material-bonding manner, and wherein the molded body (54) is connected to the tubular casing part (4) on an inside radial surface (fig. 1 shows the claimed arrangement, where 54 are connected to the inside radial surface of 4). 

Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al. (JP 2017005825).
Regarding claim 1, Nakamura discloses a spindle drive (10) for a closure element of a motor vehicle (the preamble merely states the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, and so is not considered a limitation4), comprising: a power-train (including 30, 40, 52, 53) configured with a drive unit (30, 40), and a spindle/spindle nut transmission (52, 53) having a spindle (52) and a spindle nut (53) arranged downstream (fig. 2 clearly shows the claimed arrangement, where 52, 53 are arranged downstream of 30, 40) of the drive unit (30, 40), the power-train (30, 40, 52, 53) having a geometrical spindle axis (i.e., all of 30, 40, 52, and 53 are coaxial with the longitudinal axis of 52) configured in an axial direction of the powertrain (fig. 2 shows the longitudinal axis of 52 as the axial direction), the power-train (30, 40, 52, 53) configured to move linearly (as shown in fig. 1, rotation of 52 causes linear translation of 53, which causes linear extension or retraction of 54 relative to 30, 40) between a spindle-side drive connection (11) configured at a first end of the power-train (fig. 2 clearly shows the claimed arrangement of 11 relative to 30, 40, 52, 53) and a spindle-nut-side drive connection (12) configured at a second and opposite end of the power-train relative to the first end (fig. 3 clearly shows the claimed arrangement of 12 relative to 30, 40, 52, 53), a tubular casing part (31, 41, 51, and 60) configured between (fig. 1 clearly shows the claimed arrangement, where 31, 41, 51 and 60 are between 11 and 12) the spindle-side drive connection (11) and the spindle-nut-side drive connection (12), the tubular casing (31, 41, 51, 60) configured to extend (the scope of the term “extend” includes both extending movement and extending geometrically) along the spindle axis (fig. 1 clearly shows the claimed arrangement, where 31, 41, 51, 60 are cylindrical about, i.e. extend along, the longitudinal axis of 52), the tubular casing part (31, 41, 51, 60) forming a receptacle (the term “receptacle” is taken to mean “a space used to contain something,” and includes the arrangement of 31, 41, 51, 60 shown in fig. 2), wherein the receptacle (31, 41, 51, 60) is configured to receive (fig. 2 shows 30, 40 within 31, 41, 60) the drive unit (30, 40), the drive unit (30, 40) having at least one of (the phrasing “at least one of A, B, and C” is examined as: “at least one of A, B, or C”) a drive motor unit (30), an intermediate transmission (40), an additional component and (i.e., “or”) a torsion tube, the at least one of the drive motor unit (30), the intermediate transmission (40), the additional component and (i.e., “or”) the torsion tube are arranged one behind the other in the axial direction (fig. 2 shows the claimed arrangement of each of 30, 40) and are axially secured (via BT) with respect to the spindle-side drive connection (11) within the tubular casing part (31, 41, 51, 60), such that when mounted in the tubular casing part (31, 41, 51, 60) of the spindle drive (10), the at least one of the drive motor unit (30), the intermediate transmission (40), the additional component and (i.e., “or”) the torsion tube are in interlocking engagement with respect to a circumferential direction (the scope of the phrase “interlocking engagement with respect to a circumferential direction” includes the arrangement shown in fig. 1, where 30 and 40 are interlocked with respect to the circumferential direction via bolts BT).  

    PNG
    media_image3.png
    468
    708
    media_image3.png
    Greyscale

Regarding claim 14, Nakamura discloses the spindle drive of claim 1, further comprising a drive unit casing (31, 41, 51, 60), the drive unit casing (31, 41, 51, 60) houses the drive unit (30, 40) the torsion tube (54) and an input tube (38), the driving unit casing (31, 41, 51, 60) forming the tubular casing part (31, 41, 51, 60).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Takizawa (JP 2017031634), in view of Nakamura et al. (JP 2017005825).
Regarding claim 5, Takizawa discloses the spindle drive of claim 4, wherein the formation (31e) in the tubular casing part (31); but does not disclose that the formation is at least one of a radially inwardly facing bulge and a radially inwardly facing bead.  
Nakamura teaches a formation (61) is a radially inwardly facing bulge (as most clearly shown in figs. 5-6, the claw 61 is a radially-inwardly facing protrusion, i.e. bulge), and evidences the advantage of allowing the assembled components to be engaged with sufficient pulling strength (translated para. 52). Therefore, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the radially-inwardly facing protrusion of Nakamura in combination with the structure of Takizawa, for the purpose of providing a positive locking engagement with sufficient pulling strength (Nakamura, translated para. 52). 
Regarding claim 16, Takizawa discloses the spindle drive of claim 4, the at least one formation (31e) and wherein the assigned counter-formation (51d) is at least one of a radial depression (fig. 6 shows the claimed arrangement, where 51d is a depression in the radial-direction with respect to the flange 51c) and a radial projection, and wherein the counter-formation (examined as: 31e) in the tubular casing part (31) is at least one of a groove, a bulge (the scope of the term “bulge” includes the protrusion 31e) and (i.e., “or”) a bead, the groove the limitation is considered conditional and does not limit the scope of the claim in accordance with MPEP 2143.03); but does not disclose that the at least one formation is at least one of a radial projection and radial depression. 
Nakamura teaches a formation (61) is a radial projection (as most clearly shown in figs. 5-6, the claw 61 is a radially-inwardly facing projection), and evidences the advantage of allowing the assembled components to be engaged with sufficient pulling strength (translated para. 52). Therefore, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the radial projection of Nakamura in combination with the structure of Takizawa, for the purpose of providing a positive locking engagement with sufficient pulling strength (Nakamura, translated para. 52). 
Regarding claim 21, Takizawa discloses the closure element powertrain of claim 20, wherein the at least one formation (31e); but does not disclose that the at least one formation is at least one of a radially inwardly facing, bulge a radially inwardly facing bead.  
Nakamura teaches a formation (61) is a radially inwardly facing bulge (as most clearly shown in figs. 5-6, the claw 61 is a radially-inwardly facing protrusion, i.e. bulge), and evidences the advantage of allowing the assembled components to be engaged with sufficient pulling strength (translated para. 52). Therefore, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the radially-inwardly facing protrusion of Nakamura in combination with the structure of Takizawa, for the purpose of providing a positive locking engagement with sufficient pulling strength (Nakamura, translated para. 52). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shchokin et al. (US 2016/0144694) shows, in at least figs. 8ii and 13, a bearing housing 292 that is mounted to tubular casing 212 of the power unit 202 via screw holes 298 (para. 93); and a plurality of elastomeric coupling lugs 226 that interdigitatingly mate with plurality of lugs 296 (para. 91). 

    PNG
    media_image4.png
    937
    1416
    media_image4.png
    Greyscale

Weinhold (DE3427378) shows, in at least fig. 1, a retractable rotary knob 1 with an axial compression spring, a sliding member 2, guide sleeve 3, holder 10 with pivot pin 11 guided in bearing 12. 

    PNG
    media_image5.png
    504
    562
    media_image5.png
    Greyscale

Venturini (EP0671681) shows, in at least fig. 2, a control knob M that has an insert 18 with a slide face 23 and an oval arch-wall recess 24 that cooperates with an oval projection 25 on the inner wall 26 of stem 13. 

    PNG
    media_image6.png
    394
    491
    media_image6.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. SCOTT FIX whose telephone number is (571)272-8535. The examiner can normally be reached M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 SuperGuide Corp. v. DirecTV Enterprises, Inc. (358 F.3d 870 (Fed. Cir. 2004)); see also Ex parte Jung (Appeal No. 2016-008290 (PTAB March 22, 2017))
        2 In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations). See also In re Nordt Dev. Co., 881 F.3d 1371,1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018)(holding "the specification demonstrates that ‘injected molded’ connotes an integral structure," and discussing several cases since Garnero that held "limitations to convey structure even when they also describe a process of manufacture"). [emphasis added]  
        
        3 In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985): "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." [emphasis added] 
        4 See MPEP 2111.02(II): Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation").